THE attornies of the debtor, who was 1HH abroad, plied to have the fum of five thoufand five hundred dollars r e paid to them by the truftees of the creditors, on a petition hating, that after payment of all demands then eftablilhed, and keeping in hand a fufficient fum to anfwer any which might appear, there would remain,, of the money, now in the Manhattan bank, to the credit of the debtor’s effate, a - very large furplus. ‘
Thefe fails being admitted by the truftees, the court was pleafed to grant the prayer of the petition.